Citation Nr: 0214420	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  99-08 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for disability of fingers of the left hand 
due to surgery performed at the VA Medical Center in 
Charleston, South Carolina.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from April 1950 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision from the RO in 
Columbia, South Carolina.  In January 2001, the Board 
remanded this case to the RO for additional RO action.  The 
claim is now before the Board for a final decision.  


FINDINGS OF FACT

1.  In March 1997, the veteran underwent an A1 pulley release 
of the left long finger at the VA Medical Center in 
Charleston, South Carolina.

2.  The March 1997 minor surgery resulted in chronic 
infections in the veteran's left hand, requiring numerous 
additional surgeries for correction, and resulting in 
additional disability to the veteran's left hand fingers; 
this was an unforeseeable event.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for disability of the fingers of the 
left hand due to surgery performed at the VA Medical Center 
in Charleston, South Carolina, have been met.  38 U.S.C.A. 
§ 1151, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to benefits under 38 U.S.C.A. § 1151 may be 
established for additional disability, when it is shown that 
the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran in a 
VA facility, and the proximate cause of the disability was: 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  

The veteran contends that prior to surgery of his left long 
finger at the VA Medical Center (VAMC) in Charleston, South 
Carolina, his left long finger would come down, and that when 
he pushed on it, it would go back up.  However, after the 
seven surgeries performed by the VAMC, he developed 
contracture and loss of feeling in the left long finger, and 
decreased sensation in two other fingers of the left hand. 

VA medical records indicate that in February 1997, the 
veteran was referred to plastic surgery (hand clinic) for 
evaluation of a painful trigger finger.  He was seen by the 
plastic surgery division in March 1997.  The diagnosis was 
simply "[t]rigger [f]inger."  He was then scheduled for a 
minor operation.  In March 1997, the veteran underwent 
operation at the VAMC in Charleston, South Carolina.  The 
operation report notes a history of tenosynovitis, and 
indicates that the veteran underwent release of A1 pulley, 
left middle finger.  

Approximately one week after the surgery, on March 26, 1997, 
the veteran reported to the VAMC because the wound had opened 
out.  Physical examination showed an open release incision 
which was clean, with skin macerated.  He was treated with 
Keflex and Bacitracin.  He was again seen on April 2, 1997, 
at which time physical examination showed open wound of 
flexor surface of the left long finger.  He was treated with 
a splint in intrinsic plus.  An April 9, 1997, treatment note 
indicates that the veteran was seen for flexor surface left 
long finger with non-healing wound at proximal surface.  He 
was to continue with the present treatment.  He was also 
given additional medication.  

On April 23, 1997, the veteran had additional surgery to 
clean up and close the palm wound.  It was noted that he had 
a chronically infected palmar wound after trigger finger 
release.  He had debridement of the wound.  It was also noted 
that there was a ruptured flexor digitorum superficialis 
(FDS), and he was casted in a plaster intrinsic plus.  A May 
1997 treatment note again notes a diagnosis of ruptured FDS 
secondary to wound infection, following trigger release.  

A July 1997 treatment report notes that the veteran was seen 
for worsening of the left long finger swelling and pain; he 
was diagnosed with atypical tenosynovitis.  That same day, he 
had incision and drainage of the left long finger flexor 
tendon.  In December 1997, he had debridement of non-healing 
wound of the left middle finger and application of short arm 
cast to the left arm.  In January 1998, he had a fungal 
infection in the left hand and again underwent incision and 
drainage of the left hand.  In March 1998, he had flexor 
tendon excision of the left 3rd finger due to an infected 
tendon.  

An April 1998 operation report indicates that the veteran, 
who was HIV positive, underwent a left long trigger finger 
release approximately one year ago.  This became infected 
with fungus, and he had been on chronic Diflucan.  He had had 
multiple debridements of his flexor tendon sheath, and 
portions of his flexor tendon throughout last year, including 
most recently, six weeks ago.  He continued to have pain in 
the hand, poor function, a 4 mm x 4 mm soupy hole which was 
not closed and continued to drain purulent material and had 
visible tendon within it.  At that time, he had no function 
of the flexor tendon in his long finger.  He underwent 
excision of the flexor tendon and debridement of the tendon 
sheath.   

It is noted that a December 1997 VA medical progress note 
recorded a meeting between Dr. A., the veteran, and the 
writer of the progress note (his/her name is not legible).  
The veteran reportedly stated that his primary goal was to 
regain use of his finger.  Dr. A. stressed that all VA 
resources would be used as needed to get the veteran well.  
The writer stressed that this was quite an unusual situation, 
and therefore, the writer would prefer that Dr. M. oversee 
the veteran's care, as Dr. M. was VA's only surgeon who did 
hand surgeries exclusively.   

A private medical report, dated in November 2000, indicates 
that the veteran was seen for left long finger contracture 
and loss of function.  The examiner indicated that it 
appeared that the veteran developed contractures of the 
flexor tendon due to scar tissue from previous surgery or 
infection.  

Another private report, also dated in November 2000, reports 
that the veteran had lost motion of all joints of all of the 
left hand fingers, but that the long finger was the worst.  
He appeared to have a Dupuytren's cord extending from the 
base of the finger to the palm.  He had decreased sensation 
along the ulnar border of the index finger, long finger, and 
radial border of the ring finger.  He could not make a fist 
or open his hand.  The long finger was stuck in the hand.  
The impression was a stiff hand and that the veteran must 
have developed a reflex sympathetic dystrophy (RSD) type of 
picture after his surgeries.  The examiner was unable to 
relate this to the veteran's previous surgeries, apparently 
because the examiner did not have the prior medical records.  

A VA treatment record, dated in May 2001, notes that the 
veteran had scar present in the palm of the left hand with a 
tight palpable band, fixed flexion deformity of the left long 
finger, and hyperesthesias in the palm and long finger.  The 
diagnosis was scar contracture of the left long finger and 
mild RSD of the left hand.   The examiner stated that in 
light of the veteran's previous infections, the HIV and 
hepatitis, amputation was recommended.  

Having considered the evidence in its entirety, as well as 
the veteran's testimony, the Board finds that entitlement to 
38 U.S.C.A. § 1151 benefits is warranted for the veteran's 
left hand finger disability.  It is clear from the record 
that when the veteran was first scheduled for surgery, it was 
thought to be a minor surgery.  It was specifically stated 
that he was scheduled for a minor operation.  Certainly, 
infection is a risk in any operation.  However, there is no 
evidence in the record to indicate that either the doctors or 
the veteran anticipated that such severe consequences would 
occur from a minor operation.  From a layperson's standpoint, 
chronic infections lasting over a year and requiring numerous 
additional surgeries, resulting in worsening of the initial 
disability as well as incurrence of additional disability, 
leading to the requirement for amputation, could not possibly 
have been a foreseen consequence of a minor operation.  
Indeed, VA personnel have admitted that this was quite an 
unusual circumstance, and that the veteran's care could no 
longer be handled by anyone other than a hand specialist.  
This leads the Board to the conclusion that the result of the 
initial surgery was not as simple as originally anticipated, 
and that the severe complications were not reasonably 
foreseen; therefore, the hospital staff decided that no one 
other than a hand specialist was qualified to provide the 
necessary care to the veteran.  Resolving any doubt in favor 
of the veteran, the Board finds that the totality of the 
circumstances in this case show that the additional 
disability incurred in this case as a result of the surgeries 
performed at the VAMC was an unforeseen circumstance.  
Therefore, the claim must be granted.    

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  38 U.S.C.A. §§ 5100, 5103, 5103A and 5107 (West 
Supp. 2001)).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See 66 Fed. Reg. 33311 
(2001); VAOPGCPREC 11-2000 (2000).  Regulations implementing 
the law were promulgated at 66 Fed. Reg. 45620-45632 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

In light of the fact that there is a complete grant of 
benefits in this case, the Board finds that the veteran 
cannot be prejudiced by the Board's review of the claim on 
the basis of the current record. 


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for disability of fingers of the left hand 
due to surgery performed at the VA Medical Center in 
Charleston, South Carolina, is granted, subject to applicable 
criteria which govern the payment of monetary benefits under 
§ 1151.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

